Case 21-40994   Doc 3   Filed 07/12/21 Entered 07/12/21 13:26:37    Desc Main
                           Document    Page 1 of 7




                                                            40994
Case 21-40994   Doc 3   Filed 07/12/21 Entered 07/12/21 13:26:37   Desc Main
                           Document    Page 2 of 7
Case 21-40994   Doc 3   Filed 07/12/21 Entered 07/12/21 13:26:37   Desc Main
                           Document    Page 3 of 7
Case 21-40994   Doc 3   Filed 07/12/21 Entered 07/12/21 13:26:37   Desc Main
                           Document    Page 4 of 7
Case 21-40994   Doc 3   Filed 07/12/21 Entered 07/12/21 13:26:37   Desc Main
                           Document    Page 5 of 7
Case 21-40994   Doc 3   Filed 07/12/21 Entered 07/12/21 13:26:37   Desc Main
                           Document    Page 6 of 7
Case 21-40994   Doc 3   Filed 07/12/21 Entered 07/12/21 13:26:37   Desc Main
                           Document    Page 7 of 7
